--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDED AND RESTATED


EMPLOYMENT AGREEMENT


This Agreement is made by and between diaDexus, Inc. (the “Company”), and
Bernard M. Alfano (“Executive”) effective as of May 1, 2008 (the “Effective
Date”) and amends and restates that certain Employment Agreement entered into by
and between the Company and Executive effective as of April 26, 2007 in its
entirety.


1.              Duties and Scope of Employment.


(a)            Positions; Employment Term; Duties.   Executive commenced
employment with the Company on February 1, 2007 (the “Employment Commencement
Date”) as the Executive Vice President – Sales & Marketing.  The period of
Executive’s employment hereunder is referred to herein as the Employment
Term.  During the Employment Term, Executive shall be an executive officer of
the Company, and Executive shall render such business and professional services
in the performance of his duties, consistent with Executive’s positions within
the Company, as shall reasonably be assigned to him by the Company’s Chief
Executive Officer.  Executive shall receive focal performance reviews
semi-annually.


(b)            Obligations.  During the Employment Term, Executive shall devote
his full business efforts and time to the Company.  Executive agrees, during the
Employment Term, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board of Directors (the “Board”);  provided, however, that
Executive may serve in any capacity with any civic, educational or charitable
organization, or as a member of corporate Boards of Directors or committees
thereof upon which Executive currently serves, without the approval of the
Board; provided, further that Executive may devote a reasonable amount of time
to managing his family investments.


2.              Employee Benefits; Indemnification Agreement.  During the
Employment Term, except as otherwise provided herein, Executive shall be
eligible to participate in the employee benefit plans maintained by the Company
that are applicable to other senior management to the full extent provided for
under those plans.  Executive shall be entitled to paid time off in accordance
with the Company’s policies for senior executives of the Company, as may be in
effect from time to time.  For the purposes of this agreement, “paid time off”
includes vacation, personal time off, sick leave, family illness, bereavement
leave and religious holiday observances.  Upon his commencement of employment
with the Company, Executive entered into an indemnification agreement comparable
in form and substance to indemnification agreements entered into by and between
the Company and its executive officers (the “Indemnification Agreement”).


3.              At-Will Employment.  Executive and the Company understand and
acknowledge that Executive’s employment with the Company constitutes at-will
employment.  Subject to the Company’s obligation to provide severance benefits
as specified herein, Executive and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive.

 
1

--------------------------------------------------------------------------------

 

4.              Compensation.


(a)            Base Salary.  While employed by the Company, the Company shall
pay the Executive as compensation for his services a base salary at the
annualized rate of $275,000 (as may be increased from time to time, the “Base
Salary”).  Such salary shall be paid periodically in accordance with normal
Company payroll practices and subject to applicable withholding.  Executive’s
Base Salary shall be reviewed annually by the Chief Executive Officer for
possible increases in light of Executive’s performance and competitive data.


(b)            Performance Bonus.  Executive shall be eligible to receive annual
performance bonuses of up to 50% of Executive’s Base Salary.  Executive’s
performance for purposes of determining his entitlement to performance bonuses
shall be evaluated by the Chief Executive Officer based upon criteria specified
by the Chief Executive Officer.  The payment of any bonus under this Section
4(b) shall be subject to Executive’s employment with the Company through the end
of the relevant evaluation period.  Executive’s annual bonus opportunity shall
be reviewed annually by the Chief Executive Officer for possible increases in
light of Executive’s performance and competitive data.


(c)            Equity Compensation.  Executive has received certain past grants
of stock options and will be eligible to receive such future grants of stock
options and other equity awards as are approved by the Board in accordance with
the Company’s equity incentive plan.


(d)            Retention Bonus Plan.  Executive shall be eligible to participate
in the Company’s Retention Bonus Plan, as may be amended from time to time (the
“Retention Plan”)  and, subject to the terms of the Retention Plan, shall be
eligible to receive 6.25 percent of the Bonus Pool Amount (as defined in the
Retention Plan).


(e)            Severance.  If Executive experiences a Covered Termination, then,
subject to Executive executing and not revoking a standard form of release of
claims with the Company in a form acceptable to the Company within sixty (60)
days of such termination, (i) Executive shall be entitled to receive an amount
equal to six months’ Base Salary, less applicable withholding, in accordance
with the Company’s standard payroll practices, (ii) the Company shall pay the
group health, dental and vision plan continuation coverage premiums for
Executive and, if relevant, his covered dependents under Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) for the
lesser of (A) six (6) months from the date of Executive’s termination of
service, or (B) the date upon which Executive and his covered dependents are
covered by similar plans of Executive’s new employer, and (iii) in the event of
Executive’s Covered Termination within twelve (12) months of a Change in Control
(as defined below), then, effective immediately prior to such Covered
Termination, Executive’s options to purchase shares of the common stock of the
Company shall become vested and exercisable and/or the restrictions applicable
to unvested or restricted shares of the common stock of the Company held by
Executive shall lapse, in each case, with respect to that number of shares which
would have become vested had Executive remained in continuous service with the
Company for an additional six months following the date of Executive’s Covered
Termination.

 
2

--------------------------------------------------------------------------------

 

For the purposes of this Agreement, “Cause” means:


(i)             A material act of dishonesty made by Executive in connection
with Executive’s responsibilities as a service provider;


(ii)            Executive’s conviction of, or plea of nolo contendere to, a
felony;


(iii)           Executive’s gross misconduct in connection with the performance
of his duties hereunder; or


(iv)           Executive’s material breach of his obligations under this
Agreement;


provided, however, that with respect to clauses (iii) and (iv), such actions
shall not constitute Cause if they are cured by Executive within thirty (30)
days following delivery to Executive of a written explanation specifying the
basis for the Company’s beliefs with respect to such clauses.


For the purposes of this Agreement, “Good Reason” shall mean:


(i)             A material reduction in Executive’s Base Salary;


(ii)            A material reduction in Executive’s title, authority or duties;


(iii)           The requirement that Executive’s principal place of employment
materially relocates more than 15 miles from its current location; or


(iv)           The Company’s material breach of its obligations under this
Agreement;


provided, however, that any such condition shall not provide a basis for
termination for Good Reason if it is cured by the Company within thirty (30)
days following delivery to the Company of a written explanation specifying the
basis for the Executive’s beliefs with respect to such condition within ninety
(90) days of its first occurrence.


For the purposes of this Agreement, “Covered Termination” shall mean the
termination of Executive’s employment with the Company by the Company for other
than Cause or by the Executive for Good Reason, in either case, that constitutes
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Department of Treasury
regulations and other guidance promulgated thereunder.


For the purposes of this Agreement, “Change in Control” means:

 
3

--------------------------------------------------------------------------------

 

(i)             Any person (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the beneficial owner
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities;


(ii)            A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. Incumbent Directors shall mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company);


(iii)           The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or


(iv)           The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets.


The Executive shall not be required to mitigate the value of any severance
benefits contemplated by Section 4 of this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that the Executive may receive
from any other source.


Notwithstanding anything in this Section 4 to the contrary, if the Executive is
deemed at the time of his separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (b) the date of Executive’s
death.  Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum to the Executive, and any remaining payments due under the Agreement shall
be paid as otherwise provided herein.


For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive the installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment.

 
4

--------------------------------------------------------------------------------

 

5.              Total Disability of Executive.  If Executive becomes permanently
and totally disabled (as defined in accordance with Section 22(e)(3) of the Code
or its successor provision) during the term of this Agreement, Executive’s
service hereunder shall automatically terminate and Executive shall be treated
as having been terminated other than for Cause for purposes of Section 4 of this
Agreement.


6.              Death of Executive.  If Executive dies during the term of this
Agreement, Executive shall be treated as having been terminated other than for
Cause for purposes of Section 4 of this Agreement.


7.              Assignment.  This Agreement shall be binding upon and inure to
the benefit of (a) the heirs, beneficiaries, executors and legal representatives
of Executive upon Executive’s death and (b) any successor of the Company.  Any
such successor of the Company shall be deemed substituted for the Company under
the terms of this Agreement for all purposes.  As used herein, successor shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company.  None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive.  Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.


8.              Notices.  All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given if (i) delivered personally or by facsimile, (ii) one (1) day after being
sent by Federal Express or a similar commercial overnight service, or (iii)
three (3) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors in
interest at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:





 
If to the Company:
 
Attn: Chief Executive Officer
 
diaDexus, Inc.
 
343 Oyster Point Boulevard
 
South San Francisco, CA  94080
     
If to Executive:
 
Bernard M. Alfano
 
___________________
 
___________________
 
Tel:  _____________
 
Fax:  _____________


 
5

--------------------------------------------------------------------------------

 



 
Or at the last residential address known by the Company.



9.              Severability.  In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.


10.            Proprietary Information Agreement.  Executive has entered into
the Company’s standard Employee Proprietary Information Agreement (the
“Proprietary Information Agreement”) upon commencing employment hereunder.


11.            Entire Agreement.  This Agreement, the Indemnification Agreement
and employee benefit plans referred to in Section 2 and the Proprietary
Information Agreement represent the entire agreement and understanding between
the Company and Executive concerning Executive’s employment relationship with
the Company, and supersede and replace any and all prior agreements and
understandings concerning Executive’s employment relationship with the Company.


12.            Non-Binding Mediation, Arbitration and Equitable Relief.


(a)            The parties agree to make a good faith attempt to resolve any
dispute or claim arising out of or related to this Agreement through
negotiation.  In the event that any dispute or claim arising out of or related
to this Agreement is not settled by the parties hereto, the parties will attempt
in good faith to resolve such dispute or claim by non-binding mediation in San
Mateo County, California to be conducted by one mediator belonging to the
American Arbitration Association.  The mediation shall be held within thirty
(30) days of the request therefor.


(b)            Except as provided in Section 12(e) below, Executive and the
Company agree that, to the extent permitted by law, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof which has not been resolved by negotiation or mediation as set forth in
Section 12(a) shall be finally settled by binding arbitration to be held in San
Mateo County, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”).  The arbitrator may grant injunctions or other relief
in such dispute or controversy.  The decision of the arbitrator shall be
confidential, final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered under a protective order on the
arbitrator’s decision in any court having jurisdiction.


(c)            The arbitrator shall apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law.  The
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.  Executive hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.

 
6

--------------------------------------------------------------------------------

 

(d)            Executive understands that nothing in Section 12 modifies
Executive’s at-will status.  Either the Company or Executive can terminate the
employment relationship at any time, with or without cause.


(e)            EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION 12, WHICH
DISCUSSES ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:


(i)             ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH
OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.


(ii)            ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, ET SEQ;


(iii)           ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


13.            No Oral Modification, Cancellation or Discharge.  This Agreement
may only be amended, canceled or discharged in writing signed by the parties
hereto.


14.            Withholding.  The Company shall be entitled to withhold, or cause
to be withheld, from payment any amount of withholding taxes required by law
with respect to payments made to Executive in connection with his employment
hereunder.


15.            Governing Law.  This Agreement shall be governed by the laws of
the State of California, without regard to the conflict of law provisions
thereof.

 
7

--------------------------------------------------------------------------------

 

16.            Acknowledgment.  Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.


(Signature Page Follows)

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement:





/s/ Patrick Plewman   5/20/08  
By: Patrick Plewman
 
Date
 
diaDexus, Inc.
                      /s/ Bernard M. Alfano   5/21/08  
Bernard M. Alfano
 
Date
 
Executive
     

 
 
9

--------------------------------------------------------------------------------